Title: From George Washington to Burwell Bassett, 12 July 1773
From: Washington, George
To: Bassett, Burwell



Dear Sir
Mount Vernn July 12th [1773]

Abel set of on Friday last to return, but his Horse fell lame and he came back before he reachd Colchester—I thought it better to keep him a day or two to see if the Horse could travel, than send him of upon one of mine; but finding the swelling in his Leg no better, I have fixd him of upon a small thing of mine which you will please to send over to Claiborne’s. In the mean while your Horse shall be taken care of and sent down by the first oppertunity that offers. I am Dr Sir Yr Most Affecte

Go: Washington


P.S. By a Letter from Doctr Cowper, President of the College in New York, dated the 2d Instt we are informd that Jno. Custis was in good health & well fixd in the College there.

